 Case 0:21-mj-06074-LSS Document 1 Entered on FLSD Docket 02/12/2021 Page 1 of 7


AO 91(Rev,08/û9) CriminalComplaint

                                 U NITED STATES D ISTRICT COURT
                                                         forthe
                                              Southern DistrictofFlorida

               United StatesofAmerica
                            V.
             W ALTER WAYNE BROW N JR.and                         Case No. 21-6074-SNOW
                    GARY BRUMMETT,




                                              CR IM INA L C O M PLAIN T

        1,the complainantin thiscase,statethatthcfollowing istruetothebestofm y knowledgeand belief.
Onoraboutthedatets)of                February9-11,2021        inthecountyof                 Broward              inthe
   Southern Districtof                  Florida       ,thedefendantts)violated:
           CodeSection                                             OffenseDescri
                                                                               ption
Title 18,United StatesCode,                                False Personation ofa FederalOfficer
Section 912




        Thiscriminalcomplaintisbased onthese facts:
        SEE ATTACHED AFFIDAVIT.




        d Continuedontheattachedsheet.


                                                                                  (i
                                                                                   omplainant'
                                                                                             ,
                                                                                             îsi
                                                                                               gnature
                                                                           MarcThom pson-Kow,DeputyU.S.Marshal
                                                                                   Printed nameand title

Sw ornto beforem etelephonically.


Date:          02/12/2021
                                                                                     Judge'
                                                                                          ssi
                                                                                            gnature

City and state:               FortLauderdale, Florida               Lurana S.Snow,Uni
                                                                                    ted StatesM agi
                                                                                                  strate Judqe
                                                                                   Printed nameand title
Case 0:21-mj-06074-LSS Document 1 Entered on FLSD Docket 02/12/2021 Page 2 of 7




       Y our affiant,M arc Thom pson-lkow ,firstbeing duly sw orn,does hereby depose and state as

follows:

                YourA ffiantis presently em ployed as a Crim inal lnvestigator Deputy U nited States

M arshal(DUSM),andhasservedinthatcapacitysinceFebruaryof2017.lam currentlyassignedto
Fugitive Operationsand the Florida Caribbean RegionalFugitive Task Force in the Southern D istrict

of Florida.Previously,lw as em ployed as a SpecialA gentwith the U .S.D epartm entof Health and

 Hum an Service and the U.S.Departm ent ofLabor. A ssuch,yourAffiantislaw fully authorized to

 investigate and enforce the provisions offederallaw ,to include violations of Title 18 ofthe U nited

 StatesC ode.

                Thisaffidavitisbased upon yourAffiant'spersonalknow ledge,training and experience,

and inform ation obtained from other law enforcem ent officials and civilians w ho possesspersonal

know ledge ofthe events and evidence described herein. This affidavit does notcontain every fact

aboutthis case known to your Affiant,butonly enough facts to establish probable cause to issue a

crim inalcom plaintforW alterW ayne BRO W N ,JR and G ary BRU M M ETT forviolation ofTitle 18,

U nited StatesCode,Section 912,the False Personation ofa FederalOfficer,thatis,a D eputy U nited

StatesM arshal.

                On February 11, 2021, deputies from the Brow ard Sheriff's Office, Deerfield Beach

District(BSO)respondedtoacallfrom theW yndham DeerfieldBeachResortin DeerfieldBeach,Florida,
which islocated within Brow ard County and the Southern D istrictofFlorida.The callwasin referenceto

a reportoftwo individualswho identified them selvesas U.S.M arshals in the area ofthe hotellobby and

restaurant.BSO notified yourA ffiantofthe call.YourA ffiantarrived atthe hotelshortly thereaherand

was briefed by BSO deputies.They advised as follow s:Upon theirarrivalthey w ere directed by hotel
Case 0:21-mj-06074-LSS Document 1 Entered on FLSD Docket 02/12/2021 Page 3 of 7




 staffto m ake contactwith BRO W N JR and BRUM M ETT atthe downstairsrestaurantlocated w ithin the

 hotel.BRO W N JR and BRUM M ETT w ere sitting at a dining table at the restaurant. BSO deputies

 requestedto seetheiridentification.On theirbelts,BRO W N JR and BRUM M ETT w erewearing authentic

 appearing circularbadgesw ith a seven-pointstarthatread Sdcherokee N ation M arshal''along the circle

 and iiA niyvw iya Crim inalJustice Deputy''within the star.BRO W N JR and BRUM M ETT provided BSO

 deputiessim ilaridentification cardswhich weretitled,''Aniyvw iya--rribal-nation...cherokee-Nation-o f-

The-llnldians...:Grand-Fire-council: gGovernment/lDl.'' Around their necks, BROO               JR and
 BRUM M ETT wore lam inated cardstitled (SFACEM A SK EXEM PT NO TICE/CARD''which stated d$lam

exem ptfrom any ordinance requiring face m ask usage in public...W earing a face m ask posesa m ental

 and/orphysicalrisktome.UndertheAmericanswithDisabilitiesAct(ADA),1am notrequiredtodisclose
 m y condition to you.''The cardsalso listed a So epartm entofJustice A DA Violation reporting number:

 (800)514-0301.''The interactionswith BROWN JR and BRUMM ETT werecaptured on BSO police
 body cam era.

                 Your Affiant personally observed BROW N JR and BRUM M ETT in possession of the

abovem entioned item s.

                 Once briefed by BSO deputies, your A ffiant interview ed the Assistant Front Office

M anager(M anager),the reporting party forthis incident.According to the M anager,earlierthatday,
BRUM M ETT approached the front desk Iobby to request coffee from hotelstaff and w as w earing an

authentic looking badge on his belt.The M anager, along w ith a Front Desk Agent, requested that

BRUM M ETT weara facem ask whiletraversing thehotelprem ises.BRUM M ETT responded thathe was

m edically exem pted from wearing aface m ask and presented the aforementioned lam inated card to show

his exemption.Once the M anageradvised BRUM M ETT thatitwas hotelpolicy for patrons to w eara

m ask while navigating public areas,BRUM M ETT responded thathe would notweara mask becausehe
Case 0:21-mj-06074-LSS Document 1 Entered on FLSD Docket 02/12/2021 Page 4 of 7




 would receivea$75,000fine(asshown on hislaminated exemptioncard).TheM anageronceagain asked
 thatBRUM M ETT weara m ask in orderto com ply w ith hotelpolicy asw ellas adhere to public health

 guidelines.In response,BRU M M ETT pointed towardshisbeltbadge and stated $$Do you know whatthis

 m eans? 1'm a 'U .S.M arshal'and can have you arrested ifyou force m e to w eara m ask.''The FrontDesk

 Agentresponded that hercousin is a U.S.M arshaland would not conductthem selves in that manner.

 BRUM M ETT w alked away and m etw ith BROW N JR atthe hotelrestaurant.The M anagerand Front

 Desk Agentdecided to contactlaw enforcem entto determ inethe legitimacy ofBRU M M ETT'Sclaim s.

               The FrontDesk Agentadvised thaton February 9,2021,two days priorto this incident,

 she had encountered BROW N JR during his check-in atthe hotel.He was accom panied by his son.

 lnitially,both BROW N JR and his son w ere not wearing m asks.The FrontDesk A gentrequested that

they both wore a mask while on hotelgrounds,and handed them spare m asksthe hotelm aintained in a

 box forpatrons.BROW N JR's son w ore the m ask,butBRO W N JR responded to the FrontDesk Agent

thathe w asa federalagentand did nothave to w eara m ask,while pointing to the badge on hisbeltand

 show ing the lam inated card around his neck.The FrontDesk Agentadvised thatshe continued to check

 BROW N JR into his hotelroom ,butthought itwas strange fora federalagentto m ake an issue about

w earing am ask.He wasinitially scheduled to check outofthe hotelon February 11,2021.

               The M anageradvised he initially encountered BRO W N JR on February 10,2021,oneday

priorto thisincident,atw hich tim e BROW N JR approached the frontlobby to requestan extension to his

hotelstay foran additionalday in orderto departon February 12,2021.BROW N JR w asnotwearing a

face m ask and was asked by the M anagerto w eara mask.BROW N JR told the M anagerthathe wasa

CSU .S,M arshal'',while show ing the badge on his belt,and stated thathe w as exem pted from w earing a

face m ask due to am edicalcondition thathe did notneed to disclose.BRO W N JR further stated thathe

could face afine of$75,000by theAmerican DisabilitiesAssociation ifforced to wearafacemask and
Case 0:21-mj-06074-LSS Document 1 Entered on FLSD Docket 02/12/2021 Page 5 of 7




 could havtthe M anagerarrtsted.The M anager,liketht FrontD esk A gtnton thtpreviousday, thoughtit

 was strange fora U.S.M arshalto m ake an issue aboutwearing a face m ask.

               Tht M anager advised thatthe hotelhas video surveillance footage ofthe incidentsthat

 occurred on each day,between February 9 and February 1l,2021.Your A ffiant is in the process of

 obtaining those videos.

               Based on your Affiant's personalknowledge and exptrience,your Affiant is awart that

 Deputy United States M arshals,also known as FederalM arshals,are em ployees of the United States

 Departm entofJustice.Based on personnelchecksconductedby yourA ffiant,yourA ffiantisfurtheraware

that defendants BROW N JR and BRUM M ETT have never been officers or employees of the U.S.

M arshalsService.Your Affiantalso contacted the Cherokee Nation M arshalService,headquartered out

ofOklahoma and North Carolina,and confirmed thatneitherBROW N JR norBRUM M ETT w ere orever

have been employees,and thatthe aforem entioned badge was not representative of a Cherokee N ation

M arshalbadge.

        l0.    Based on the foregoing facts and evidence,yourA ffiantrespectfully subm itsthere is

probable causethatW altcrW ayne BRO W N JR and G ary B RU M M ETT com m itted FalsePersonation

ofan OfficerorEm ployee oftheU nited States,thatis,aD eputy U .S.M arshalem ployed bytheU nited

StatesM arshals Service,U nited StatesD epartm entofJustice,in violation of Title l8,United States

Code,Section 912. FU RTHER YO U R A FFIA N T SA YETH N A UG HT.



                                           V arcThompson-Kow,DeputyUnitedStatesMarshal
                                          United SGtesM arshals Serviee
 Swom to and subscribed before m etelephonically this 12th day ofFebruary,2021.


                      1.
LU RAN A S.SN O W
U N ITED STA TE M A GISTRATE JUD GE
  Case 0:21-mj-06074-LSS Document 1 Entered on FLSD Docket 02/12/2021 Page 6 of 7




                              U N ITED STA TE S D ISTR IC T C O U R T
                                 SO UTH ERN D ISTRICT O F FLO RIDA

                             CASE NUM BER:21-6074-Snow

                                      BOND R ECO M M END ATION



DEFENDAN T:Gary Brum m ett

                 PretrialDetention
             (PersonalSurety)(CorporateSurety)(Cash)(Pre-TrialDetention)


                                                           za.--'---s


                                                       /z%,y
                                                           jg,
                                                             . yjyy
                                                                  ,-
                                                                   y
                                                          .



                                               By:     4  ..
                                                         - -
                                                                   , y.-
                                                                <>.M   u.
                                                                        .
                                                                         4)
                                                                          . .


                                                     A USA: A NITA W H ITE




LastKnow n Address:




W hatFacility:




Agentts):              USDM Marc Thompson-Kow
                      (FBI) (SECRET SERVICE) (DEA) (lRS) (ICE) (OTHER)
                       786-858-7461
 Case 0:21-mj-06074-LSS Document 1 Entered on FLSD Docket 02/12/2021 Page 7 of 7




                          U N IT ED STA TE S D ISTR ICT C O U R T
                               SOU TH ERN DISTR ICT OF FLOR IDA

                          CASE NU M BER '
                                        .21-6074-Snow

                                    BO ND 1)EC OM M END ATION



DEFEN DA NT:G ary Brum m ett

             PretrialDetention
             (PersonalSurety)(CorporateSurdy)(Cash)(Pre-TrialDetention)


                                                   / '--7z
                                              By: k--b?
                                                    A USA: A NITA W HITE




LastKnown Address:
                                          V



W hatFacility'
             .




Agentts):            USDM M arc Thom pson-Kow
                   (FBl) (SECRET SERVICE) (DEA) (1RS) (lCE) (OTHER)
                     786-858-7461
